Bon
.

“AO ) 2458 ee 92/08/2019) Judgment in 4 Criminal Petty Case (Modified) _ : Page | of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
V. , (For Offenses Committed On or After November 1, 1987)

Antolin Marcos Bajonero-De Los Santos Case Number: 3:19-mj-24474

 

 

 

 

 

 

 

 

Chloe $8. Dilloh fa ‘ i fw a
Defendant's Attorney TS heat Pjtey Le
REGISTRATION NO, 91717298 | NOV 2.9 2019
THE DEFENDANT: : oof vce, |
pleaded guilty to count(s) 1 of Complaint SOUTHE RR DISTRICT OF Gat iFORNIA

ag A rt

 

C1] was found guilty to count(s)

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Title & Section Nature of Offense ~ Count Number(s)
831325 ILLEGAL ENTRY (Misdemeanor) l
Li The defendant has been found not guilty on count(s) |
O Count(s) _ . dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

 

7
C1 TIME SERVED A | © days

Xx] Assessment: $10 WAIVED Fine: WAIVED

) Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

[1 Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and

- United States Attorney of any material change in the defendant's economic circumstances.

Friday, November 29, 2019

 

Date of Imposition of Sentence —

eet ine .
. : a, SP tee
Received

pUSM. E EGE
ATES MAGISTRATE JUDGE

Clerk’s Office Copy - ae a ——-3:19-mj-24474

eo

Ge

 
